                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                Plaintiff,

           v.                                             Case No. 4:06-cr-40029-JPG-10

 CLARENCE G. GOREE,

                Defendant.

                               MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       Defendant Clarence G. Goree has filed a motion for a sentence reduction. (ECF No. 757.)

The Court’s jurisdiction to alter a sentence by a defendant’s motion, however, is “extremely

limited.” United States v. Jumah, 431 F. App'x 494, 496, 2011 WL 2938076, at *2 (7th Cir. 2011).

The Court may only entertain a motion to reconsider like Goree’s for a brief time after sentencing.

United States v. Healy, 376 U.S. 75, 84 S.Ct. 553, 11 L.Ed.2d 527 (1964); United States v. Rollins,

607 F.3d 500, 502–04 (7th Cir. 2010). Otherwise, the Court is limited by 18 U.S.C. § 3582(c). That

statute instructs that the Court may only modify a sentence (1) on the motion of the Bureau of

Prisons; (2) when a retroactive amendment to the sentencing guidelines applies; or (3) when

“expressly permitted by statute or by Rule 35.” Jumah, 431 F. App'x at 496; see also United States

v. Redd, 630 F.3d 649, 650–51 (7th Cir. 2011); United States v. Poole, 550 F.3d 676, 678 (7th Cir.

2008). Since Goree points to none of those circumstances, the Court must DISMISS his motion for

lack of jurisdiction. If Goree believes that he has a legitimate argument for a sentence reduction

under the First Step Act of 2018, then he should bring another motion specifically under that

statute.

IT IS SO ORDERED.

DATED: JULY 23, 2019
                                                1
s/ J. Phil Gilbert
J. PHIL GILBERT
U.S. DISTRICT JUDGE




  2
